United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1136
Issued: September 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 7, 2001 appellant, through counsel, filed a timely appeal from a March 8, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying modification
of a loss of wage-earning capacity determination. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that a modification
of the loss of wage-earning capacity determination is warranted.
FACTUAL HISTORY
On September 12, 2001 appellant, then a 36-year-old mail handler, filed an occupational
disease claim alleging an employment-related foot condition. He first became aware of the
1

5 U.S.C. § 8101 et seq.

condition and its relationship to his employment on April 1, 2001. OWCP accepted the claim for
bilateral plantar fasciitis and placed appellant on the periodic rolls for temporary total disability.
On September 18, 2003 Dr. Richard T. Sheridan, a second opinion Board-certified
orthopedic surgeon, reviewed the medical evidence, statement of accepted facts and performed a
physical examination. He diagnosed employment-related bilateral foot plantar fasciitis.
Dr. Sheridan found that appellant was capable of working with restrictions of no operating a
motor vehicle, no standing, no squatting, no walking and no kneeling.
On April 4, 2004 the employing establishment offered appellant a modified mail handler
position. The duties of the position included repairing and taping damaged parcels and replacing
items into packaging for eight hours a day. The physical requirements were the ability to repair
damaged parcels and use a standard tape gun. Appellant accepted the job offer on April 10, 2004
and returned to work that day.
By decision dated December 27, 2004, OWCP reduced appellant’s compensation to zero
based on its finding that his actual earnings as a modified mail handler effective April 10, 2004
fairly and reasonably represented his wage-earning capacity.
On February 17, 2010 appellant filed a claim for a recurrence of total disability beginning
that day due to his accepted employment injury. He attributed the recurrence of disability to the
withdrawal of his limited-duty position under the National Reassessment Program (NRP) by the
employing establishment. Appellant filed claims for wage-loss compensation (Form CA-7)
beginning February 17, 2010.
By correspondence dated March 22, 2010, OWCP noted that appellant had filed a claim
for disability beginning February 17, 2010. Appellant’s limited-duty assignment had been
withdrawn as part of the employing establishment’s NRP. OWCP informed him of the
requirements for establishing modification of an established wage-earning capacity
determination and requested that he submit supporting evidence, including a rationalized medical
opinion, within 30 days.
By decision dated May 13, 2010, OWCP denied appellant’s claim for compensation for
finding that he did not establish modification of the December 27, 2004 loss of wage-earning
capacity determination.
On May 20, 2010 appellant’s counsel requested a telephonic hearing before an OWCP
hearing representative which was held on September 7, 2010.
By decision dated March 8, 2011, an OWCP hearing representative affirmed the May 13,
2010 decision.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 When an employee cannot return to the date2

5 U.S.C. § 8102(a).

2

of-injury job because of disability due to work-related injury or disease, but does return to
alternative employment with an actual wage loss, OWCP must determine whether the earnings in
the alternative employment fairly and reasonably represent the employee’s wage-earning
capacity.3
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of wageearning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.6
ANALYSIS
OWCP accepted that appellant sustained bilateral plantar fasciitis due to his employment
duties as a mail handler. On December 27, 2004 it found that his actual earnings as a modified
mail handler effective April 10, 2004 fairly and reasonably represented his wage-earning
capacity and reduced his compensation to zero. On February 17, 2010 appellant filed a
recurrence of disability claim due to the withdrawal of his limited-duty assignment as part of
NRP.
OWCP issued a formal loss of wage-earning capacity decision on December 27, 2004.
The employing establishment reassessed appellant’s rated position under NRP, resulting in a
withdrawal of limited duty. OWCP analyzed the case under the customary criteria for modifying
a loss of wage-earning capacity determination. It did not acknowledge FECA Bulletin No. 09-05
or follow the procedures outlined therein for claims, such as this, in which limited-duty positions
are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin No. 0905 requires OWCP to develop the evidence to determine whether a modification of the decision
is appropriate.7 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited-duty or medical treatment is a result of injury-related
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
4

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375 (2000).

5

Id.

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

7

Id.

3

residuals, and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.8
Further, FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the loss of wageearning capacity determination was based was a bona fide position at the time of the rating and
to direct the employing establishment to review its files for contemporaneous evidence
concerning the position.9
If, after development and review by OWCP, the evidence establishes that the loss of
wage-earning capacity decision was proper and none of the customary criteria for modifying the
determination were met, then OWCP may issue a decision denying modification of the loss of
wage-earning capacity determination.10
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the March 8, 2011 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning February 17, 2010.11
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development.

8

Id. at § I.A.1-2

9

Id. at § I.A.3.

10

Id. at § I.A.4.

11

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2011 is set aside and the case remanded for further
action.
Issued: September 5, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

